DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an antenna apparatus, classified in H01Q1/243.
II. Claims 17-20, drawn to an antenna apparatus, classified in H01Q21/065.
The inventions are independent or distinct, each from the other because:
Inventions I (combination) and II (sub-combination) are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because first patch antenna patterns arranged in an row and each having a polygonal shape, wherein the first patch antenna patterns comprise one first patch antenna pattern and another first patch antenna pattern disposed adjacent to each other, and feed vias respectively electrically connected to the first patch antenna patterns; and guide vias arrayed along the side of the one first patch antenna pattern and along the side of the other first patch antenna pattern. The sub-combination has separate utility such as it can be used without having an oblique side for the patch antenna patterns.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires patch antenna patterns with an oblique sides. However, invention II requires first patch antenna patterns arranged in an row and each having a polygonal shape, wherein the first patch antenna patterns comprise one first patch antenna pattern and another first patch antenna pattern disposed adjacent to each other, and wherein a side of the one first patch antenna pattern and a side of the other first patch antenna pattern opposite the side of the one first patch antenna pattern are nonparallel to each other; feed vias respectively electrically connected to the first patch antenna patterns; and guide vias arrayed along the side of the one first patch antenna pattern and along the side of the other first patch antenna pattern. This would require different search strategies, the searching of different terms, and a different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Hariston on 06/23/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 and 02/07/2020 were filed after the mailing date of the 10/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Nystrom et al. (US 6008763, hereby referred as Nystrom).
Regarding claim 1, 
Lee discloses;  
An antenna apparatus, comprising (the antenna apparatus of figure 1-3): 

feed vias electrically connected to the first patch antenna patterns (feed vias 131/132 and feed points 1223); and 
guide vias arrayed along the oblique side (guide vias 125 around the patch antenna).

Lee does not disclose;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2.  

However, Nystrom teaches;
The first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2 (see figure 1 for teaching a patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 

Regarding claim 12, 
Lee discloses;  
Wherein each of the feed vias is electrically connected to a corresponding first patch antenna pattern among the first patch antenna patterns, and the feed vias are disposed to be biased toward the oblique side from a center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131 and 132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Nystrom teaches;
A patch antenna array (see figure 1 for teaching a patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a patch antenna array, as taught by Nystrom, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality.
Regarding claim 13, 
Lee discloses;  
Second feed vias respectively electrically connected to the corresponding first patch antenna pattern among the first patch antenna patterns, wherein the second feed vias are disposed to be biased from the center of the corresponding first patch antenna pattern in a direction different from the direction in which the feed vias are biased from the center of the corresponding first patch antenna pattern (figures 1-2, feed points 1223 and feed ports 131/132 for the patch antenna).

Lee does not disclose;
A patch antenna array.

However, Nystrom teaches;
A patch antenna array (see figure 1 for teaching a patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a patch antenna array, as taught by Nystrom, into Lee in order to provide an antenna array with a better characteristics such as a better gain and directionality.

Regarding claim 14, 

A ground plane (ground portion 124 and ground plane 133) having through-holes (element 125) through which the feed vias penetrate, wherein the guide vias are electrically connected to the ground plane (feed ports 131/132 and feed points 1223).  

Regarding claim 15, 
Lee discloses (figures 1-3);  
A dielectric body (element 110) in which the first patch antenna patterns (see the patch antenna pattern of figure 1 or element 120), the feed vias (feed vias 131/132 and feed points 1223) and the guide vias (guide vias 125 around the patch antenna) are disposed, the dielectric body having a polyhedral shape and comprising sides oblique with respect to the oblique side (see figures 1 and 3).  

Lee does not disclose;
A patch antenna array.

However, Nystrom teaches;
A patch antenna array (see figure 1 for teaching a patch antenna pattern arrays each having a polygonal shape having an oblique side with respect to an array direction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a patch antenna array, 

Regarding claim 16, 
Lee does not disclose;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via.  

However, Nystrom teaches;
First electrical connection structures each electrically connected to a corresponding feed via among the feed vias, and each having a melting point lower than a melting point of the corresponding feed via; and second electrical connection structures each electrically connected to a corresponding guide via among the guide vias, and each having a melting point lower than a melting point of the corresponding guide via (see col. 4, lines 41-47 for teaching a solder for the plurality of antenna patches).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate first electrical connection structures .     

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Nystrom et al. (US 6008763, hereby referred as Nystrom) as applied to claim  above, and further in view of  Aizawa Toshiaki (JP2013/150112, hereby referred as Toshiaki).
Regarding claim 2, 
Lee, as modified, does not disclose;  
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side.  

However, Toshiaki teaches;
Wherein each of the first patch antenna patterns comprises first slits located in the oblique side (see figure 1 for teaching slits 541-544 in the patch antenna). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the first patch antenna patterns comprises first slits located in the oblique side, as taught by Toshiaki, 
  
Regarding claim 3, 
Lee, as modified, does not disclose;  
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias.  

However, Toshiaki teaches;
Wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias (see figure 1 for teaching slits 541-544 in the patch antenna and each slit has a protruding portion with respect to the notch/slot).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein portions protruding from the first patch antenna patterns by the first slits protrude toward one of the guide vias, as taught by Toshiaki, into Lee as modified in order to provide an antenna module which adjusts resonance frequencies and characteristics impedance without changing a position a feeding point.  
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0207235, hereby referred as Lee) in view of Nystrom et al. (US 6008763,  as applied to claim  above, and further in view of  Hwang et al. (US 2016/0013558, hereby referred as Hwang).
Regarding claim 7, 
Lee, as modified, does not disclose; 
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via.  

However, Hwang teaches;
Guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via (see figure 9, the two vias 130 and 140 and each of the via has a top portion with a width greater than the lower portion). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate guide patterns each electrically connected to a corresponding guide via among the guide vias, and each having a width greater than a width of the corresponding guide via, as taught by Hwang, into Lee as modified in order to provide an improved antenna such as a compact size antenna. 




Allowable Subject Matter
Claims 4-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veihl et al. US 2019/0115664 and Ueda US 2020/0287298, each, discloses a first patch antenna patterns each having a polygonal shape having an oblique side with respect to an array direction of the N x 1 structure; wherein N is a natural number greater than or equal to 2.
Lee et al. US 2015/0138035 discloses a patch antenna with a plurality of guide vias around the patch antenna. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/           Primary Examiner, Art Unit 2845